DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.

Response to Amendment
The Amendment filed 08/09/2022 has been entered.  No claims have been added or cancelled.  Claims 1, 7, 10, 16, 19,  and 25 have been amended. Claims 1-27 remain pending in the application.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 08/09/2022, with respect to the 102 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found reference during an updated search.
Examiner concurs the amended claim language of independent claims 1, 10, and 19 is not disclosed or suggested by the presented prior art.  However, during an updated search the Pettersson reference was found, which discloses a decoder performing a decoding operation on encoded source video content and associates the re-constructed video content with a quality score.  Combined with the Choi reference, the combination discloses the amended claim language.  Independent claims 1, 10, and 19 are now rejected under 35 USC 103 over the combination of Choi and Pettersson, with dependent claims falling together accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2015/0245028 A1, hereafter Choi in view of Pettersson et al. US 2011/0299593 A1, hereafter Pettersson.

Regarding claim 1, Choi discloses a computer-implemented method (viewing device 700 incorporates one or more of a processor component 750…control routine 740) [0053], comprising: 
receiving, at a first type of viewing device, encoded video content (an interface 790 to couple the viewing device 700 to the network 999…processor component may also operate the interface 790 to receive the compressed video data 730) from a server machine (computing device 500) [0053];
performing at least one decoding operation on the encoded video content to generate re-constructed video content (decompress it) [0053], wherein the re-constructed video content is associated with an absolute quality score (the device scoring component 646 retrieves at least the device vector data 134 and the complexity data 633, and uses them together to determine the first and second linear coefficients to be provided to the MOS estimator 647 as the coefficients data 636.  As has been discussed, the first and second vectors conveyed in the device vector data 134 are associated with viewing devices having one or more viewing characteristics similar to those of the viewing device 70 that was earlier employed in begetting the opinion scores from which the first and second vectors of the device vector data 134 were derived) [0048] that reflects the first type of viewing device (the processor component 750 may operate the interface 790 to transmit the device data 735 indicating one or more viewing characteristics of the display 780) to the computing device 500) [0053]; and
displaying at least one from of the re-constructed video content on the first type of viewing device (visually present it on the display 780) [0053].
However, while Choi discloses decoding encoding video associated with an absolute quality score that reflect a first type of viewing device, Choi fails to explicitly disclose decoding encoded video content that is associated with an absolute quality score and source video content from which the encoded video content is derived.
Pettersson, in an analogous environment, discloses decoding encoded video content that is associated with an absolute quality score and source video content from which the encoded video content is derived (the controlling unit 400b may be configured to base such a decision based on a comparison between the extracted  information and a set of predefined complexity levels; once derived, the resulting bit stream quality score may be forwarded from the quality model unit 400d, or retrievable by a QoE Server, or any other type of entity that may require a bit stream quality score for an encoded bit stream; the bit stream quality score may be monitored directly on the network node/decoding device, where it was measured in any type of conventional manner) [0118; 0120; 0121].
Choi and Pettersson are analogous because they are both related to measuring the visual quality of a video sequence.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the decoding device, encoded bitstream, and quality score, as disclosed by Pettersson, with the invention disclosed by Choi, the motivation being improving bit stream quality assessment [0020].

Regarding claim 2, Choi and Pettersson address all of the features with respect to claim 1 as outlined above.
Choi further discloses computing the absolute quality score based on a base quality score that reflects a base type of viewing device (a viewing device having a selected viewing characteristics, and raw data is collected of opinions of persons to whom those visual presentations are made…raw data may be made up of numerical values representing image quality as judged by those persons…keeping with the widely known and used mean opinion score (MOS) evaluation technique…raw data is then analyzed to derive first and second mathematical models…for use with a non-linear fitting function) [0015] and a first device equation that converts base quality scores associated with the base type of viewing device to absolute quality scores associated with the first type of the first viewing device (the device scoring component 646 retrieves at least the device vector data 134 and the complexity data 633, and uses them together to determine the first and second linear coefficients to be provided to the MOS estimator 647 as the coefficients data 636.  As has been discussed, the first and second vectors conveyed in the device vector data 134 are associated with viewing devices having one or more viewing characteristics similar to those of the viewing device 70 that was earlier employed in begetting the opinion scores from which the first and second vectors of the device vector data 134 were derived) [0048].

Regarding claim 3, Choi and Pettersson address all of the features with respect to claim 1 as outlined above.
Choi further discloses computing a baseline quality score associated with a base type viewing device based on a model that is associated with the spatial resolution of the source video content (the selected viewing characteristics of viewing devices that are accounted for with the opinion metric include one or more of display size, display resolution and associated viewing distance) [0014].

Regarding claim 4, Choi and Pettersson address all of the features with respect to claim 1 as outlined above.
Choi further discloses comprising computing a plurality of absolute quality scores associated with the first type of viewing devices based on a device equation associated with the first type of viewing device (the device scoring component 646 retrieves at least the device vector data 134 and the complexity data 633, and uses them together to determine the first and second linear coefficients to be provided to the MOS estimator 647 as the coefficients data 636.  As has been discussed, the first and second vectors conveyed in the device vector data 134 are associated with viewing devices having one or more viewing characteristics similar to those of the viewing device 70 that was earlier employed in begetting the opinion scores from which the first and second vectors of the device vector data 134 were derived) [0048] and a plurality of base quality scores associated with a plurality of encodes and a base type of viewing device (a viewing device having a selected viewing characteristics, and raw data is collected of opinions of persons to whom those visual presentations are made…raw data may be made up of numerical values representing image quality as judged by those persons…keeping with the widely known and used mean opinion score (MOS) evaluation technique…raw data is then analyzed to derive first and second mathematical models…for use with a non-linear fitting function) [0015].

Regarding claim 5, Choi and Pettersson address all of the features with respect to claim 4 as outlined above.
Choi further discloses selecting the device equation from a plurality of device equations based on the first type of viewing device (the device scoring component 646 retrieves at least the device vector data 134 and the complexity data 633, and uses them together to determine the first and second linear coefficients to be provided to the MOS estimator 647 as the coefficients data 636.  As has been discussed, the first and second vectors conveyed in the device vector data 134 are associated with viewing devices having one or more viewing characteristics similar to those of the viewing device 70 that was earlier employed in begetting the opinion scores from which the first and second vectors of the device vector data 134 were derived) [0048].

Regarding claim 6, Choi and Pettersson address all of the features with respect to claim 4 as outlined above.
Choi further discloses the device equation comprises a polynomial that is generated based on a first set of mean opinion scores associated with a base type of viewing device and a second set of mean opinion scores associated with the first type of viewing device (employed in the following equation to determine a first linear coefficient A for each spatial complexity SC of each of the motion videos of the training set…equation to determine the second linear coefficient B for each spatial complexity…the first vector is made up of multiple correlated values for coefficient A and spatial complexity SC, and the second vector is made up of multiple correlated values for linear coefficient B and spatial complexity SC) [0033].

Regarding claim 7, Choi and Pettersson address all of the features with respect to claim 1 as outlined above.
Choi further discloses the absolute quality score reflects a spatial resolution of the source video content from which the encoded video content is derived (the selected viewing characteristics of viewing devices that are accounted for with the opinion metric includes one or more of display size, display resolution, and associated viewing distance) [0014].

Regarding claim 8, Choi and Pettersson address all of the features with respect to claim 1 as outlined above.
Choi further discloses the absolute quality score predicts a perceived visual quality of the re-constructed video content when viewed on the first type of viewing device (numerical values representing image quality of judged by those persons…mean opinion score (MOS) evaluation technique) [0015].

Regarding claim 9, Choi and Pettersson address all of the features with respect to claim 1 as outlined above.
Choi further discloses the first type of viewing device comprises a mobile device, a laptop device, or a television device (the viewing device 70 may be any of a variety of types of device, including but not limited to a form of a computing device, or a device more dedicated in its functionality to viewing of motion video such as a television) [0034].

Claims 10-18 are drawn to a non-transitory computer readable medium adapted to implement the computer-implemented method of claims 1-9, and are therefore rejected in the same manner as above.  

Claims 19-27 are drawn to a system adapted to implement the computer-implemented method of claims 1-9, and are therefore rejected in the same manner as above.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. US 8,718,145 B1 discloses a relative quality score that takes into account properties of an encoded version of a source video
Kordasiewicz et al. US 2013/0318253 A1 discloses quality scores for video components of a media session

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485